Case: 15-15243    Date Filed: 09/23/2016   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15243
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:14-cv-00218-MP-CAS



VICTORIA L. WILLIAMS,

                                                             Plaintiff-Appellant,

                                      versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                            Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (September 23, 2016)

Before TJOFLAT, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-15243     Date Filed: 09/23/2016   Page: 2 of 6


      Claimant Victoria Williams appeals the district court’s grant of summary

judgment in favor of the Commissioner of the Social Security Administration (“the

Commissioner”). Williams argues that the district court erred by finding that her

appeal from the Administrative Law Judge’s (“ALJ”) denial of her application for

disability insurance benefits was untimely. After careful review, we affirm.

                                  DISCUSSION

      In September 2011, Williams filed an application for disability insurance

benefits based on hypertension, diabetes, mellitus, and peripheral vascular disease.

The ALJ denied Williams’s application, concluding that she was not disabled

because she was capable of performing her past relevant work. The Appeals

Council thereafter denied Williams’s request for review in a notice dated

September 15, 2014.

      Williams did not file a complaint in the district court requesting review of

the Appeals Council’s decision until November 21, 2014. The Commissioner

moved to dismiss Williams’s complaint as untimely because it was filed more than

sixty days after she received the notice from the Appeals Council.

      Construing the Commissioner’s motion to dismiss as one for summary

judgment, a magistrate judge issued a Report and Recommendation (“R&R”),

recommending that summary judgment be granted in favor of the Commissioner

because the complaint was untimely filed. Because the regulations presume that


                                         2
              Case: 15-15243     Date Filed: 09/23/2016     Page: 3 of 6


the claimant receives the notice within five days of the date of the notice, it was

presumed that Williams received the Appeals Council’s notice by or on September

20, 2014. Given that Williams did not provide any evidence to rebut this

presumption, her complaint filed more than 60 days later—on November 21,

2014—was untimely. After considering Williams’s objections to the R&R, the

district court adopted the R&R and dismissed Williams’s complaint. This appeal

followed.

      We review a district court’s grant or denial of summary judgment de novo.

Holloman v. Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006); Jackson v.

Astrue, 506 F.3d 1349, 1352 (11th Cir. 2007) (reviewing de novo the district

court’s dismissal of a claimant’s complaint as untimely).

      Under the Social Security Act, a claimant is entitled to disability insurance

benefits if she is “disabled” due to a physical or mental impairment. See 42 U.S.C.

§ 423(d)(1). A claimant such as Williams may dispute the Commissioner’s

adverse determination of her entitlement to benefits first through review by an

administrative law judge. 20 C.F.R. § 404.900(a)(3). If the decision remains

adverse to the claimant, she may seek further review from the Appeals Council. 20

C.F.R. § 404.900(a)(4). After the claimant has exhausted the administrative

process, she may seek judicial review by filing a complaint in the appropriate

federal district court. See id. § 404.900(a)(5); 42 U.S.C. § 405(g).


                                          3
               Case: 15-15243     Date Filed: 09/23/2016    Page: 4 of 6


      A claimant may only proceed in the district court if her civil action is

“commenced within sixty days after the mailing to [her] of notice” of “any final

decision of the Commissioner of Social Security made after a hearing to which

[she] was a party” or “within such further time as the Commissioner of Social

Security may allow.” 42 U.S.C. § 405(g); see also Bowen v. City of New York, 476
U.S. 467, 478–79 (1986) (concluding that the 60-day time period is not

jurisdictional but is instead a statute of limitations that operates as a waiver of

sovereign immunity).

      The regulations promulgated by the Commissioner further provide that a

civil action must be “instituted within 60 days after the Appeals Council’s notice of

denial. . . or notice of the decision by the Appeals counsel is received . . . except

that this time may be extended by the Appeals Council upon a showing of good

cause.” 20 C.F.R. § 422.210(c). “[T]he date of receipt of . . . notice of the

decision by the Appeals Council shall be presumed to be 5 days after the date of

such notice, unless there is a reasonable showing to the contrary.” 20 C.F.R.

§ 422.210(c); accord 20 C.F.R. § 404.901 (“Date you receive notice means 5 days

after the date on the notice, unless you show us that you did not receive it within

the 5-day period).

      Here, the district court did not err by granting summary judgment in favor of

the Commissioner. The Appeals Council’s notice of decision denying Williams’s


                                           4
              Case: 15-15243     Date Filed: 09/23/2016    Page: 5 of 6


request for review was dated September 15, 2014. Unless there is a reasonable

showing to the contrary, Williams is presumed to have received that notice five

days later on September 20, 2014. See 20 C.F.R. §§ 404.901, 422.210(c); see also

Hatchell v. Heckler, 708 F.2d 578, 579 (11th Cir. 1983) (explaining that “[t]he date

of receipt is presumed to be five days after mailing unless there is a reasonable

showing to the contrary”). Williams therefore had 60 days from September 20,

2014, to file her complaint in federal district court. Stated another way, she had

until November 19, 2014, to file her complaint. Williams did not file her

complaint in the district court until November 21, 2014, however. As such, her

complaint was untimely filed.

      Williams contends that in determining whether she timely filed her

complaint, we should not look at the date of the Appeals Council’s notice of

denial. Instead, she asserts that we should look at the date the envelope was

postmarked, September 17, 2014, and presume that she received the Appeals

Council’s notice five days later on September 22, 2014. Using September 22 as a

starting point, Williams contends that her complaint filed on November 21, 2014,

was timely.

      We are not persuaded by Williams’s argument. The regulations clearly state

that the date of receipt should be presumed to be five days after the date of the

actual notice. See 20 C.F.R. §§ 404.210(c), 404.901. The regulations do not


                                          5
                 Case: 15-15243       Date Filed: 09/23/2016        Page: 6 of 6


saying anything about interpreting the date of receipt as five days after the

postmark date. See Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 436–37 (6th Cir.

2007) (rejecting the claimant’s attempt to calculate the five-day period from the

postmark date, rather than from the date of the notice of denial). Moreover, the

envelope Williams submitted that shows a postmark date of September 17, 2014, is

not sufficient to rebut the presumption that she received the Appeals Council’s

notice of denial by September 20, 2014. And notably, Williams has not argued or

produced any evidence showing that she did not receive the Appeals Council’s

notice by that date.1 Nor did she request an extension of time from the Appeals

Council to initiate a civil action. Accordingly, the district court did not err by

dismissing her complaint as untimely.

       For the foregoing reasons, the district court’s grant of summary judgment in

favor of the Commissioner is AFFIRMED. 2




1
  We further conclude that Williams’s passing reference to the phrase “equal protection” without
any elaboration or citation to legal authority was not sufficient to preserve this argument on
appeal. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 682 (11th Cir. 2014) (concluding
that a passing reference in an appellate brief is not sufficient to preserve an argument on appeal);
see also Fed. R. App. P. 28(a)(8)(A) (stating that an Appellant’s brief must contain the
Appellant’s “contentions and the reasons for them, with citations to the authorities and parts of
the record on which the [A]ppellant relies”).
2
  We recognize that the 60-day statute of limitations period is subject to equitable tolling. See
Jackson, 506 F.3d at 1353. However, Williams does not argue that she is entitled to equitable
tolling of the limitations period.
                                                 6